          Case 1:20-cv-01748-AJN Document 11 Filed 04/24/20 Page 1 of 3



Baker & Hostetler LLP
45 Rockefeller Plaza
New York, New York 10111
Telephone: (212) 589-4200
Facsimile: (212) 589-4201

Attorneys for Irving H. Picard, Trustee for the
Substantively Consolidated SIPA Liquidation of
Bernard L. Madoff Investment Securities LLC
and the Chapter 7 Estate of Bernard L. Madoff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES INVESTOR PROTECTION
 CORPORATION,                                         No. 1:20-cv-01748 (AJN)

                       Plaintiff-Applicant,

 v.

 BERNARD L. MADOFF INVESTMENT
 SECURITIES LLC,

                       Defendants.


 In re:

 BERNARD L. MADOFF,

                       Debtor.


 IRVING H. PICARD, Trustee for the Substantively
 Consolidated SIPA Liquidation of Bernard L. Madoff
 Investment Securities LLC and Bernard L. Madoff,

                       Plaintiff,

 v.

 ELAINE DINE LIVING TRUST DATED 5/12/06
 and ELAINE DINE,

                       Defendants.


                  NOTICE OF MOTION FOR SUMMARY JUDGMENT
          Case 1:20-cv-01748-AJN Document 11 Filed 04/24/20 Page 2 of 3



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, the

Statement of Material Facts in Support of Trustee’s Motion for Summary Judgment, the

Declarations of Nicholas J. Cremona, Bruce G. Dubinsky, Lisa M. Collura, and Matthew B.

Greenblatt in Support of Trustee’s Motion for Summary Judgment, with all exhibits annexed

thereto, and upon all the prior pleadings and proceedings herein, Irving H. Picard, Trustee for the

Liquidation of Bernard L. Madoff Investment Securities LLC (the “Trustee”), by and through his

counsel, moves this Court, before the Honorable Alison J. Nathan, United States District Judge

for the Southern District of New York, at the United States District Court for the Southern

District of New York, 40 Foley Square, New York, New York 10007, for an order granting the

Trustee’s motion for summary judgment on Count One of the Trustee’s Complaint pursuant to

Rule 56 of the Federal Rules of Civil Procedure, together with such other and further relief as

this Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that Defendants Elaine Dine Living Trust Dated

5/12/06 and Elaine Dine’s answering papers to the Motion shall be served and filed on or before

June 5, 2020 and the Trustee’s reply papers shall be served and filed on or before June 19, 2020.




                                                 2
       Case 1:20-cv-01748-AJN Document 11 Filed 04/24/20 Page 3 of 3




Dated: April 24, 2020
       New York, New York
                                      /s/ Nicholas J. Cremona
                                      BAKER & HOSTETLER LLP
                                      45 Rockefeller Plaza
                                      New York, New York 10111
                                      Telephone: (212) 589-4200
                                      Facsimile: (212) 589-4201
                                      Nicholas J. Cremona
                                      ncremona@bakerlaw.com

                                      Attorneys for Irving H. Picard, Trustee
                                      for the Substantively Consolidated SIPA
                                      Liquidation of Bernard L. Madoff Investment
                                      Securities LLC and the Chapter 7 Estate of
                                      Bernard L. Madoff
